            Case 5:17-cv-00220-LHK Document 1080 Filed 01/03/19 Page 1 of 7



     Jennifer Milici, D.C. Bar No. 987096      KEKER VAN NEST & PETERS LLP
 1   Daniel Matheson, D.C. Bar No. 502490      Robert A. Van Nest
     J. Alexander Ansaldo, Va. Bar No. 75870   Eugene M. Paige
 2   Joseph R. Baker, D.C. Bar No. 490802      Justina K. Sessions
     Elizabeth A. Gillen, Ca. Bar No. 260667   633 Battery Street
 3   Federal Trade Commission                  San Francisco, CA 94111-1809
     600 Pennsylvania Avenue, N.W.             Telephone: (415) 676-2289
 4   Washington, D.C. 20580                    Facsimile: (415) 397-7188
     Tel: (202) 326-2912; Fax (202) 326-3496
 5   jmilici@ftc.gov                           MORGAN, LEWIS & BOCKIUS LLP
                                               Richard S. Taffet (pro hac vice)
 6   Attorneys for Plaintiff                   richard.taffet@morganlewis.com
     FEDERAL TRADE COMMISSION                  101 Park Avenue
 7                                             New York, NY 10178-0060
     CRAVATH, SWAINE & MOORE LLP               Telephone: (212) 309-0060
 8   Gary A. Bornstein (pro hac vice)          Facsimile: (212) 309-6001
     gbornstein@cravath.com
 9   Yonatan Even (pro hac vice)               MORGAN, LEWIS & BOCKIUS LLP
     yeven @cravath.com                        Geoffrey T. Holtz (SBN 191370)
10   825 Eighth Avenue                         Geoffrey.holtz@morganlewis.com
     New York, NY 10019-7475                   One Market, Spear Street Tower
11   Telephone: (212) 474-1000                 San Francisco, CA 94105-1596
     Facsimile: (212) 474-3700                 Telephone: (415) 442-1000
12                                             Facsimile: (415) 442-1001
13                                             Attorneys for Defendant
                                               QUALCOMM INCORPORATED
14
                                               Additional Counsel listed on the Signature
15                                             Page
16

17                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN JOSE DIVISION

19
      FEDERAL TRADE COMMISSION                  Case No. 5:17-CV-0220-LHK-NMC
20
                 Plaintiff,
21          v.                                  STIPULATION AND [PROPOSED]
                                                ORDER CONCERNING EXCLUSION
22    QUALCOMM INCORPORATED,                    OF FACT WITNESSES FROM THE
      a Delaware corporation,                   COURTROOM PURSUANT TO
23                                              FEDERAL RULE OF EVIDENCE 615
                 Defendant.
24

25

26

27

28

                    STIPULATION PURSUANT TO FEDERAL RULE OF EVIDENCE 615
                                     17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1080 Filed 01/03/19 Page 2 of 7




 1          Pursuant to Civil Local Rule 7-12 and Federal Rule of Evidence 615, the Federal Trade

 2   Commission (the “FTC”) and Qualcomm Incorporated (“Qualcomm”) respectfully submit this

 3   Stipulation and Proposed Order Concerning Exclusion of Fact Witnesses From the Courtroom:

 4          WHEREAS the FTC has stated that it intends to request that the Court prevent fact

 5   witnesses who are current or former employees of Qualcomm from accessing the testimony of

 6   other fact witnesses pursuant to Federal Rule of Evidence 615;

 7          WHEREAS Qualcomm has stated that it intends to request that the Court prevent third-

 8   party fact witnesses from accessing the testimony of other fact witnesses pursuant to Federal

 9   Rule of Evidence 615;

10          WHEREAS Federal Rule of Evidence 615 provides that “[a]t a party’s request, the court

11   must order witnesses excluded so that they cannot hear other witnesses’ testimony”, with certain

12   exceptions stated in the Rule;

13          WHEREAS the Parties wish to compromise with respect to this issue;

14          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

15   between the undersigned counsel, and subject to the approval of the Court:

16          1.      Every fact witness shall be excluded from the courtroom until after he or she

17   testifies in a party’s case-in-chief. During such time as a fact witness is excluded from the

18   courtroom, he or she also shall be prohibited from reading any portions of trial transcripts

19   documenting proceedings in the above-captioned matter.

20          2.      Nothing in this Stipulation and Order shall be interpreted to exclude from the

21   courtroom, or to prohibit from reading trial transcripts, any expert witness testifying on behalf of

22   any party.

23          3.      Notwithstanding any other provision of this Stipulation and Order, Lorenzo

24   Casaccia, who has been designated as a fact and an expert witness by Qualcomm, shall be

25   allowed to hear or read testimony by the FTC’s proposed experts Robert Akl and Michael

26   Lasinski for purposes of Mr. Casaccia’s proposed expert testimony. Should Qualcomm wish to

27   provide Mr. Casaccia any other trial testimony concerning the subject matters of Mr. Casaccia’s

28
                      STIPULATION PURSUANT TO FEDERAL RULE OF EVIDENCE 615
                                       17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1080 Filed 01/03/19 Page 3 of 7




 1   proposed expert testimony, the Parties shall meet and confer in good faith to identify such

 2   testimony that Mr. Casaccia may access for the purposes of Mr. Casaccia’s proposed expert

 3   testimony. Mr. Casaccia shall otherwise be subject to Paragraph 1 of this Stipulation and Order

 4   for purposes of his fact testimony.

 5          4.      Nothing in this Stipulation and Order shall be interpreted to require or justify the

 6   exclusion of any person who has not been disclosed as a fact witness on the witness lists filed by

 7   the Parties in the Joint Pretrial Statement (ECF No. 946).

 8          5.      Nothing in this Stipulation and Order shall be interpreted to prohibit a party from

 9   seeking a modification of this Stipulation and Order, subject to the approval of the Court.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                      STIPULATION PURSUANT TO FEDERAL RULE OF EVIDENCE 615
                                       17-CV-0220-LHK-NMC
            Case 5:17-cv-00220-LHK Document 1080 Filed 01/03/19 Page 4 of 7



     Dated: January 2, 2019              Respectfully submitted,
 1

 2                                       FEDERAL TRADE COMMISSION

 3                                       s/ Daniel Matheson

 4                                       Jennifer Milici
                                         Daniel Matheson
 5
                                         600 Pennsylvania Avenue, N.W.
 6                                       Washington, D.C. 20580
                                         (202) 326-2912; (202) 326-3496 (fax)
 7                                       jmilici@ftc.gov
                                         dmatheson@ftc.gov
 8
                                         Attorneys for Federal Trade Commission
 9

10
                                         CRAVATH, SWAINE & MOORE LLP
11
                                         s/ Gary A. Bornstein
12                                       Gary A. Bornstein
13                                           Worldwide Plaza
                                                825 Eighth Avenue
14                                                  New York, NY 10019
                                                       Telephone: (212) 474-1000
15                                                         Facsimile: (212) 474-3700
                                                              gbornstein@cravath.com
16

17                                       Robert A. Van Nest
                                         Eugene M. Paige
18                                       Justina K. Sessions
                                         KEKER, VAN NEST & PETERS LLP
19                                           633 Battery Street
                                                 San Francisco, CA 94111
20
                                                    Telephone: (415) 676-2289
21                                                      Facsimile: (415) 397-7188
                                                            rvannest@keker.com
22                                                          epaige@keker.com
                                                            jsessions@keker.com
23
                                         Richard S. Taffet
24
                                         MORGAN, LEWIS & BOCKIUS LLP
25                                          101 Park Avenue
                                                New York, NY 10178
26                                                  Telephone: (212) 369-6000
                                                       Facsimile: (212) 309-6001
27                                                         richard.taffet@morganlewis.com
28
                    STIPULATION PURSUANT TO FEDERAL RULE OF EVIDENCE 615
                                     17-CV-0220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1080 Filed 01/03/19 Page 5 of 7



                                Willard K. Tom
 1
                                MORGAN, LEWIS & BOCKIUS LLP
 2                                 1111 Pennsylvania Avenue, N.W.
                                       Washington, DC 20004
 3                                         Telephone: (202) 739-3000
                                              Facsimile: (202) 739-3001
 4                                               willard.tom@morganlewis.com
 5
                                Geoffrey T. Holtz
 6                              MORGAN, LEWIS & BOCKIUS LLP
                                   One Market, Spear Street Tower
 7                                     San Francisco, CA 94105
                                          Telephone: (415) 442-1000
 8                                            Facsimile: (415) 442-1001
                                                  donn.pickett@morganlewis.com
 9
                                                  geoffrey.holtz@morganlewis.com
10
                                Attorneys for Qualcomm Incorporated
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
           STIPULATION PURSUANT TO FEDERAL RULE OF EVIDENCE 615
                            17-CV-0220-LHK-NMC
           Case 5:17-cv-00220-LHK Document 1080 Filed 01/03/19 Page 6 of 7



     PURSUANT TO STIPULATION, IT IS SO ORDERED
 1

 2
     Dated: ______________________
            January 3, 2019
 3
                                         _________________________________________
 4                                       LUCY H. KOH
 5                                       United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                  STIPULATION PURSUANT TO FEDERAL RULE OF EVIDENCE 615
                                   17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1080 Filed 01/03/19 Page 7 of 7



                                        FILER’S ATTESTATION
 1

 2          I, Gary A. Bornstein, am the ECF user whose identification and password are being used

 3   to file this Stipulation. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that the

 4   signatories on this document have concurred in this filing.
 5

 6
                                                                    s/ Gary A. Bornstein
 7                                                                   Gary A. Bornstein
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                      STIPULATION PURSUANT TO FEDERAL RULE OF EVIDENCE 615
                                       17-CV-0220-LHK-NMC
